IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

KEVIN JAY MOUSAW,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2359

DEPARTMENT OF
CORRECTIONS,

     Appellee.
___________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, Judge.

Kevin Jay Mousaw, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Holly N. Simcox, Assistant Attorney General,
Tallahassee; Kenneth S. Steely, General Counsel, Department of Corrections,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.